DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “bending of the flexure is in a third plane orthogonal to the first plane and the second plane” in claim 13 & “the flexure resists bending in the first plane and the second plane, and is configured to bend in the third plane” in claim 20, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The flexure is in a third plane orthogonal to the first and second planes but the bending of the flexure is in the direction (112) as disclosed and shown in the figures.  This is parallel to the first plane not orthogonal to it.  (See paragraphs 0022, 0024, & 0026-0027)  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “bending of the flexure is in a third plane orthogonal to the first plane and the second plane” in claim 13 & “the flexure resists bending in the first plane and the second plane, and is configured to bend in the third plane” in claim 20 are not disclosed in the specification.  What is disclosed is the flexure is in a third plane orthogonal to the first and second planes but the bending of the flexure is in the direction (112) as disclosed and shown in the figures.  This is parallel to the first plane not orthogonal to it.  (See paragraphs 0022, 0024, & 0026-0027)  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 & 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The “bending of the flexure is in a third plane orthogonal to the first plane and the second plane” in claim 13 & “the flexure resists bending in the first plane and the second plane, and is configured to bend in the third plane” in claim 20 are not disclosed in the specification.  What is disclosed is the flexure is in a third plane orthogonal to the first and second planes but the bending of the flexure is in the direction (112) as disclosed and shown in the figures.  This is parallel to the first plane not orthogonal to it.  (See paragraphs 0022, 0024, & 0026-0027)  Further, it is disclosed that the bending of the flexure does not bend in the second or third planes.  

Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The term “substantially” in claim 2, line 3, is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For compact prosecution, the Examiner is interpreting “substantially perpendicular” in claim 2, line 3, as -- perpendicular --.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 & 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Topf et al. (Pub No. US 2017/0036751 A1).  
Regarding claim 1
	Topf teaches a system for joining structures (See figures 1 & 2, ref # 102 & 104) with differing coefficients of thermal expansion (CTE) (See paragraph 0017) comprising: a first structural element (See paragraph 0017 & figures 1 & 2, ref # 102) of first material having a first CTE; (See paragraph 0017) a plurality of flexures (See figures 2 & 3A, ref # 108) each defining a first portion (See paragraph 0019 & figures 2 & 3A, ref # 120) and a second portion (See paragraph 0019 & figures 2 & 3A, ref # 122) and attached at the first portion (See paragraph 0019 & figures 2 & 3A, ref # 120) to the first structural element; (See paragraph 0017 & figures 1 & 2, ref # 102) and a second structural element (See paragraph 0017 & figures 1 & 2, ref # 104) of a second material having a second CTE, (See paragraph 0017) wherein the second structural element (See paragraph 0017 & figures 1 & 2, ref # 104) is attached to the second portion (See paragraph 0019 & figures 2 & 3A, ref # 122) of each of the plurality of flexures, (See paragraph 0019 & figures 2 & 3A, ref # 108) wherein in response to relative movement between the first structural element (See figures 1 & 2, ref # 102) and the second structural element, (See figures 1 & 2, ref # 104) the plurality of flexures (See figures 2 & 3A, ref # 108) bend to accommodate the relative movement.  (See paragraphs 0017-0019 & 0021)  

Regarding claim 2
	Topf teaches wherein the first structural element (See figures 1 & 2, ref # 102) defines a first major surface (See paragraph 0017 & figures 1 & 2, ref # 102) and the second structural 

Regarding claim 3
	Topf teaches wherein the plurality of flexures (See figures 2 & 3A, ref # 108) bend in a direction (See figures 2 & 3A, ref # 112) along the first major surface.  (See paragraph 0021 & figures 1 & 2, ref # 102)  

Regarding claim 4
	Topf teaches wherein each of the plurality of flexures (See figures 2 & 3A, ref # 108) defines an eyelet (See figures 2 & 3A, ref # 124) proximate the second portion (See figures 2 & 3A, ref # 122) of the flexure, (See figures 2 & 3A, ref # 108) wherein the system further comprises a plurality of fasteners, (See paragraph 0019) and wherein each fastener (See paragraph 0019) secures the second structural element (See figures 1 & 2, ref # 104) to the flexure (See figures 2 & 3A, ref # 108) through the eyelet.  (See paragraph 0019 & figures 2 & 3A, ref # 124)  

Regarding claim 13
	Topf teaches a method (See paragraph 0021) for joining structures (See figures 1 & 2, ref # 102 & 104) with different coefficients of thermal expansion (CTE) (See paragraph 0017) 
	This has similar structure and bends in a similar direction as the invention, therefore the planes would be oriented in a similar way.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topf et al. (Pub No. US 2017/0036751 A1) as applied to claim 4 above, and further in view of Topf et al. (Pub No. US 2017/0036751 A1).  
Regarding claim 5
	Topf teaches wherein the first structural element (See figures 1 & 2, ref # 102) comprises a fuselage (See paragraph 0017 & figures 1 & 2, ref # 102) of an aircraft, (See figures 1 & 2, ref # 100) and wherein the second structural element (See figures 1 & 2, ref # 104) comprises a wing (See paragraph 0017 & figures 1 & 2, ref # 104) of the aircraft.  (See figures 1 & 2, ref # 100)  
	Topf is silent about wherein the first structural element comprises a rib of a wing or a control surface, and wherein the second structural element comprises a skin of the wing or the control surface.  

	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a first structural element comprises a rib of a wing or a control surface, and wherein the second structural element comprises a skin of the wing or the control surface, since these are known structural elements of an aircraft and known flexures joining two aircraft structural elements of different materials and different rates of linear expansion.  (See paragraph 0017)  

Allowable Subject Matter
Claims 16-19 are allowed.  
Claims 6-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  However, 112 issues need to be resolved.  
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 16, 
The prior art does not disclose or suggest the claimed “wherein the webbing has a third major surface defining a third plane, and wherein the first plane, second plane, and third plane, are each mutually orthogonal” in combination with the remaining claim elements as set forth in claim 16.  

The prior art does not disclose or suggest the claimed “wherein a length between the first portion and the second portion of the plurality of flexures increases as a distance from a front of the wing or the control surface increases” in combination with the remaining claim elements as set forth in claim 6.  
Regarding claim 7, 
The prior art does not disclose or suggest the claimed “wherein each of the plurality of flexures defines a webbing between the first portion and the second portion, and wherein a thickness of the webbing decreases as a distance from a front of the wing or the control surface increases” in combination with the remaining claim elements as set forth in claim 7.  
Regarding claim 8, 
The prior art does not disclose or suggest the claimed “wherein each of the plurality of flexures defines a webbing between the first portion and the second portion, and wherein the webbing is thinner in a direction of bending of the flexures than in a direction perpendicular to the direction of bending” in combination with the remaining claim elements as set forth in claim 8.  
Regarding claim 10, 
The prior art does not disclose or suggest the claimed “a third structural element, wherein the third structural element is joined to the first structural element with a spline connection, and wherein the spline connection between the first structural element and the third structural element permits relative movement between the first structural element and .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference Kent (Pub No. US 2016/0318597 A1) discloses an aircraft and method, a wing, a skin, braces, flanges, and stringers.  The reference Whitmer et al. (Pub No. US 2021/0107621 A1) discloses an aircraft and method, a wing, a skin, a rib, and a movable joint.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647